Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Bin (Daniel) Wu on (5/7/2021).
Claim 1. (currently amended) An information processing apparatus comprising:
	an image forming apparatus that acquires an image of a digitized document;    
	an optical character reading server that acquires date information from the image acquired by the image forming apparatus; and 
	a controller that acquires [[an]] a first application period in a case where a recipient receiving the document is different from an operator who has performed an operation of digitizing the document, wherein the first application period is different from [[an]] a second application period acquired in a case where [[a]] the recipient the operator 
wherein the controller performs processing of preserving the image in a case where a current date and time satisfies a preset criterion for an application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller.   
Claim 2. (currently amended) The information processing apparatus according to claim 1, 
	wherein the controller specifies the recipient using recipient name information extracted from the image acquired by the image forming apparatus,   
	wherein the controller acquires the first application period in a case where the recipient is different from the operator, wherein the first application period is different from [[an]] the second application period acquired in a case where the recipient specified by the controller is the same as the operator
Claim 3. (currently amended) The information processing apparatus according to claim 2, 
	wherein the controller that performs processing of checking whether or not autograph information is provided in the image acquired by the image forming apparatus, in a case where the recipient receiving the document is the same as the operator who has performed the operation of digitizing the document.   

	wherein the controller specifies the recipient using autograph information extracted from the image acquired by the image forming apparatus,
	wherein the controller acquires the first application period in a case where the recipient is different from the operator, wherein the first application period is different from [[an]] the second application period acquired in a case where the recipient specified by the controller is the same as the operator
Claim 5. (currently amended) The information processing apparatus according to claim 4,
	wherein the controller specifies a user having autograph information which has been stored in advance and coincides with the extracted autograph information to be the recipient of the document.
Claim 6. (currently amended) The information processing apparatus according to claim 4,
	wherein the controller acquires the second application period shorter than [[an]] the first application period acquired in a case where the recipient receiving the document is different from the operator who has performed the operation of digitizing the document, in a case where the recipient is the same as the operator.
Claim 7. (currently amended) The information processing apparatus according to claim 5,
	wherein the controller acquires the second application period shorter than [[an]] the first application period acquired in a case where the recipient 
Claim 8. (currently amended) The information processing apparatus according to claim 1, 
	wherein the information processing apparatus further comprises a relay server that 
	the controller acquires the first application period different from the second application period acquired in a case where the recipient is the same as the operator, in a case where the relay server acquires information indicating that the operator is the person except for the recipient.
Claim 9. (currently amended) The information processing apparatus according to claim 1,
	wherein, in a case where the recipient is different from the operator, the controller acquires the first application period longer than the second application period acquired in a case where the recipient is the same as the operator.
Claim 10. (currently amended) The information processing apparatus according to claim 2,
	wherein, in a case where the recipient is different from the operator, the controller acquires the first application period longer than the second application period acquired in a case where the recipient is the same as the operator.
Claim 11. (currently amended) The information processing apparatus according to claim 3,
the controller acquires the first application period longer than the second application period acquired in a case where the recipient is the same as the operator.
Claim 12. (currently amended) The information processing apparatus according to claim 4,
	wherein, in a case where the recipient is different from the operator, the controller acquires the first application period longer than the second application period acquired in a case where the recipient is the same as the operator.
Claim 13. (currently amended) The information processing apparatus according to claim 1,
	wherein the controller performs the processing of preserving the image, in a case where the application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller is later than the current date and time.
Claim 14. (currently amended) The information processing apparatus according to claim 1,
	wherein the controller performs processing of adding a time stamp to the image and preserving the image having the time stamp, in a case where the current date and time satisfies the preset criterion for the application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller.
Claim 15. (currently amended) The information processing apparatus according to claim 1, further comprising:
a data storage device that stores the second application period in a case where the recipient is the same as the operator and the first application period in a case where the recipient is different from the operator; [[and]]  
	wherein the controller calculates the application deadline from the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller,  
	wherein the controller acquires the [[first]] second application period from the data storage device in a case where the recipient is the same as the operator, and acquires the first application period from the data storage device in a case where the recipient is different from the operator, and
	the controller performs the processing of preserving the image, in a case where the current date and time satisfies the preset criterion for the application deadline calculated by the controller.
Claim 16. (currently amended) The information processing apparatus according to claim 15,
	wherein the data storage device stores a third application period different from the first application period and the second application period, and
	in a case where the current date and time does not have passed the application deadline based on the first application period, and but has passed the application 
Claim 17. (currently amended) The information processing apparatus according to claim 1, 
	wherein the controller notifies the operator of a message indicating that performing the processing of preserving the image is not possible, in a case where the current date and time does not satisfy the preset criterion for the application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller.   
Claim 18. (currently amended) The information processing apparatus according to claim 17,
	wherein the optical character reading server acquires issuer information from the image acquired by the image forming apparatus, and
	in a case where the issuer of the document specified using the issuer information is included in the preset list information, the controller notifies the operator of a message indicating the case.
Claim 19. (currently amended) An information processing system comprising:
	an optical character reading server that acquires date information from an image of a digitized document; and
a controller that acquires [[an]] a first application period in a case where a recipient receiving the document is different from an operator who has performed an operation of digitizing the document, wherein the first application period is different from [[an]] a second application period acquired in a case where [[a]] the recipient the operator 
	wherein the controller performs processing of preserving the image in a case where a current date and time satisfies a preset criterion for an application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller.
Claim 20. (original) A non-transitory computer readable medium storing a program causing a computer to execute:
	acquiring an image of a digitized document;
	acquiring date information from the acquired image;
	acquiring [[an]] a first application period in a case where a recipient receiving the document is different from an operator who has performed an operation of digitizing the document, wherein the first application period is different from [[an]] a second application period acquired in a case where [[a]] the recipient the operator 
first application period or the acquired second application period.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 19-20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 19-20 that includes 
Claims 1 & 19-20:
…
“
An information processing apparatus comprising:
an image forming apparatus that acquires an image of a digitized document;    
an optical character reading server that acquires date information from the image acquired by the image forming apparatus; and 
a controller that acquires a first application period in a case where a recipient receiving the document is different from an operator who has performed an operation of digitizing the document, wherein the first application period is different from [[an]] a second application period acquired in a case where the recipient is the same as the operator; 
wherein the controller performs processing of preserving the image in a case where a current date and time satisfies a preset criterion for an application deadline set based on the date information acquired by the optical character reading server and the first application period or the second application period acquired by the controller.   
”
Regarding dependent claims 2-18 these claims are allowed because of their dependence on independent claims 1 & 19-20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661